Citation Nr: 1547867	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, and had service in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2012, a statement of the case was issued in October 2013, and a substantive appeal was received in February 2014.

The issues of entitlement to service connection for an acquired psychiatric disability, low back disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied entitlement to service connection for dysthymia; the Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.

2.  Additional evidence received since the RO's December 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.  

3.  In a June 2005 rating decision, the RO denied entitlement to service connection for back disability; the Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.

4.  Additional evidence received since the RO's June 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability.  

CONCLUSIONS OF LAW

1.  The December 2004 decision denying entitlement to service connection for dysthymia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the December 2004 RO decision denying entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The June 2005 decision denying entitlement to service connection for back disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the June 2005 RO decision denying entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1982, the Veteran filed a claim of service connection for low back pain.  He failed to appear for a May 1982 examination and thus his claim was denied that month on the basis of his failure to appear.  Such decision is final.  

In January 1995, the Veteran filed a claim of service connection for 'stress' and 'blackouts.'  The claim was denied in a January 1996 rating decision.  The Board notes that there were 'incomplete service medical records' available.  

In January 1997, the Veteran filed a claim of service connection for a mental disorder.  In a May 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for dysthymia, and also denied entitlement to service connection for a back disability.  The Board notes that the Veteran failed to appear for an April 1997 VA examination, but also no service treatment records were on file or considered.  

In July 1998, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD).  In a March 1999 rating decision, the RO denied entitlement to service connection for PTSD.  The RO considered an April 1978 entrance examination; however, it does not appear that other service treatment or personnel records were considered.  

In November 2001, the Veteran filed a claim of service connection for PTSD.  In a March 2002 rating decision, the RO determined that new and material evidence had not been received.  At that juncture, service treatment records were on file and considered.

In March 2004, the Veteran filed a claim of service connection for a mental disorder.  In a December 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for PTSD and dysthymia.  Service treatment records were on file and considered.  

In December 2002, the Veteran submitted additional evidence pertaining to the back and in a June 2005 rating decision the RO denied entitlement to service connection for a back disability.  Service treatment records were on file and considered.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  

The December 2004 rating decision denying entitlement to service connection for dysthymia is the only final decision on the issue in question.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The only final decision pertaining to the back is the June 2005 rating decision.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence was received within a year of issuance of the June 2005 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

A November 2005 VA treatment record reflects the Veteran's assertions that he served in the Persian Gulf and during Desert Storm.  12/12/2005 VBMS entry, Medical Treatment Record - Government Facility.  Similarly, he has contended that he was a Gulf War veteran.  07/15/2006 VBMS entry, Medical Treatment Record - Government Facility.  Such assertions were not previously of record and concern causation - an element necessary to establish service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A November 1991 treatment record reflects complaints of back pain.  Such report was not previously of record.  08/18/2006 VBMS entry, Medical Treatment Record - Government Facility.  An October 2005 VA treatment record reflects the Veteran's report of low back pain for the past three years.  He had been told that it was due to exercise in the military years ago.  08/18/2006 VBMS entry, Medical Treatment Record - Government Facility at 2.  Such documented assertion was not previously of record and concerns causation - an element necessary to establish service connection.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claims not previously established; such evidence raises a reasonable possibility of substantiating the claims.

For the above reasons, the claims of service connection for an acquired psychiatric disability and low back disability are reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.


REMAND

Acquired psychiatric disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (emphasis added); 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain chronic diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection on a presumptive basis is not available where the service performed is ACDUTRA or IDT.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1132 (presumption of soundness) is not available for the Veteran's periods of ACDUTRA and IDT.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As such, service connection for the claimed disability is only permitted if it was incurred or aggravated during ACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

The Veteran had active service from February 1979 to February 1982 and subsequent service in the Army National Guard.  He was discharged from the Army National Guard in August 1998.  04/02/2012 VBMS entry, Military Personnel Record.  Initially, the Board notes that records generated during the Veteran's period of active service do not reflect any complaints or diagnoses related to his psychiatric state.  VA outpatient treatment records reflect that he sought treatment for depression and a suicide attempt or gesture in September 1993.  06/09/1995 VBMS entry, Medical Treatment Record - Government Facility.  In June 1995, the Veteran sought treatment for alcohol and drug dependence and mood disorder due to chemical dependency.  08/18/2006 VBMS entry, Medical Treatment Record - Government Facility.  In July 1998, the Veteran sought treatment for major depression and polysubstance dependency.  09/15/2004 VBMS entry, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report.  

Based on the current evidence of record, the Board is unable to determine the Veteran's periods of ACDUTRA and IDT to determine whether any diagnosed psychiatric disability was aggravated during a period of ACDUTRA.  A military personnel record reflects periods of ACDUTRA in the 1980s but there is no such document pertaining to the 1990s.  12/10/2014 VBMS entry, Military Personnel Record.  Thus, further development is necessary to determine his periods of ACDUTRA and IDT service.

Thereafter, the Veteran should be afforded a VA examination to assess whether his acquired psychiatric disability is due to active service, or was aggravated by a period of ACDUTRA.  

Low back disability

Records generated during his period of active service do not reflect any complaints or diagnoses related to the back.  In any event, in light of the fact that the Veteran filed a claim related to the back within a month of separation from active service (03/16/1982 VBMS entry, VA 21-526 Veterans Application for Compensation or Pension); the diagnosis of early minor degenerative arthritis of lumbar spine reflected in the record (01/14/1999 VBMS entry, VA Examination at 3-4); and, the Veteran's assertion that he was told that his back disability is due to exercises conducted in the military years ago, the Veteran should be afforded a VA examination to assess the nature and etiology of his back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran should be requested to submit a statement from the medical provider who told him that his back disability is due to exercises conducted in the military years ago.  

Hypertension

Records generated during his period of active service do not reflect findings of high blood pressure or a diagnosis of hypertension.  Service treatment records dated in August 1980 reflect blood pressure readings of 110/70 and 120/84.  12/10/2014 VBMS entry, STR - Medical (#2) at 43, 51.  A September 1980 service treatment record reflects a blood pressure reading of 120/80.  Id. at 47.  A December 1980 service treatment record reflects a blood pressure reading of 130/90.  Id. at 37.  Service treatment records dated in May 1981 reflect blood pressure readings of 120/70, 124/68, and 120/70.  Id. at 35, 39.  A June 1981 service treatment record reflects a blood pressure reading of 126/104 which is circled with the notation of 'recheck.'  Id. at 30.  Another blood pressure reading on the same date is 112/80.  Id. at 31.  Service treatment records dated in July 1981 reflect blood pressure readings of 100/80, 120/70, and 118/62.  12/10/2014 VBMS entry, STR - Medical (#2) at 24, 26, 32.  An August 1981 service treatment record reflects a blood pressure reading of 122/66.  Id. at 22.  A September 1981 service treatment record reflects a blood pressure reading of 132/84.  Id. at 20.  Service treatment records dated in October 1981 reflect blood pressure readings of 120/80 and 122/70.  Id. at 16,18.  A December 1981 service treatment record reflects a blood pressure reading of 122/58.  12/10/2014 VBMS entry, STR - Medical (#1)at 16.  

A September 1984 Report of Medical Examination conducted for 'Quad' purposes reflects that his blood pressure reading was 122/80.  12/10/2014 VBMS entry, STR - Medical (#3) at 4.  On a September 1984 Report of Medical History, the Veteran checked the 'No' box for 'high or low blood pressure.'  Id. at 6.  A May 1985 service record reflects a blood pressure reading of 118/82.  Id. at 8.

A May 1997 Report of Medical Examination reflects a blood pressure reading of 131/72.  12/10/2014 VBMS entry, STR - Medical (#4) at 4.  On a September 1984 Report of Medical History, the Veteran checked the 'No' box for 'high or low blood pressure.'  Id. at 5.

In light of the elevated blood pressure reading recorded in June 1981 during his period of active service, the Veteran should be afforded a VA examination to assess whether his hypertension is due to his period of active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a statement from the medical provider who told him that his back disability was due to exercises conducted during active service.  

2.  Contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the Army National Guard for the period from August 24, 1986 to August 11, 1998, including the unit of assignment, and the dates and duty status of his service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist with appropriate expertise to assess the etiology of his claimed acquired psychiatric disability.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinion: 

Is an acquired psychiatric disability at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service (02/79-02/82), or due to or aggravated by a period of active duty for training, or is an acquired psychiatric disability otherwise related to the Veteran's period of active service, to include a period of active duty for training.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed back disability.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinion: 

Is a back disability at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service (02/79-02/82), or due to a period of active duty for training or inactive duty training, or is a back disability otherwise related to the Veteran's period of service, to include a period of active duty for training or inactive duty for training.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed hypertension.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinion: 

Is hypertension at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service (02/79-02/82), or due to a period of active duty for training, or is hypertension otherwise related to the Veteran's period of service, to include any period of active duty for training.

Consideration should be given to the June 1981 elevated blood pressure reading.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If any of the claims on appeal are not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


